Title: To Thomas Jefferson from Antonio Porcile, 22 July 1804
From: Porcile, Antonio
To: Jefferson, Thomas


               
                  
                     Excellence
                  
                  Calliari ce 22. juillet 1804.
               
               La grace que je viens de recevoir de votre Gouvernement, ainsi que de Vous Excellence qui en avez-èté le cooperateur pour l’affranchissement de Madamoiselle ma fille Marie Anne Porcile, des chaînes de l’esclavage oû elle gemissoit a Tunis depuis six ans, m’offre les plus justes motifs de vous en temoigner les sentimens de mon entiere gratitude, et de ma plus vive reconnoissance, dont toute ma famille aussi a èté intimement penetrée.
               La générosité que des coeurs si bienfaisans ont bien voulu employer pour une fille malheureuse a plainement consolé une famille desolée, qui depuis plusieur années vivoit accablée de tristesse. Elle a ramené das le sein d’un Epoux gemissant, et du plus tendre pere son epouse fidelle avec cette fille cherie, que des barbares lui avoient ravis, et dont il n’y avoit aucun espoir de liberté sans les bienfaits de cette nation illustre du nouveau monde, qui fait l’ammiration de toute l’Europe: bienfaits dis-je, que je rappellerai toute ma vie, et que je ne me laisserai jamais de repetter avec attendrissement est encore celui qui essuya les larmes d’un’autre fille compagne infortunée des premiers malheurs de ses péres, et de sa soeur, et qu’elle ne cessoit de verser depuis son depart de Tunis par une trop dure separation. C’est enfin ce bienfait qui sauva l’honneur d’une demoiselle qui etoit toujours en risque de perdre parmi des gens feroces qui ne connoissant d’autres sentimens que la violence, et la brutalité.
               
               Or que ma fille, apres avoir brisées les chaines de l’esclavage jouit d’une parfaite liberté au sein de sa patrie, et de sa famille, ne nous reste plus qu’a remercier infinement les Etats-Unis d’Amerique, ainsi que Vous, Excellence, des faveurs aussi grandes qu’innesperées sans les avoir méritées; et de nous prosterner en même tems devant l’Etre Supreme en lui adressant des voeux les plus ardens, afin qu’il daigne verser abondamment toutes sortes de benedictions, et de prosperites sur Vous, Excellence, et sur cette grande et genereuse Nation qui le merite par ses vertus.
               Cette genérosité même me fait oser vous demander encore une grace, qui metteroit le comble au bonheur de cette fille, que vous et votre Gouvernement a voulu par bonté proteger. Et c’est qu’ayant elle pardus das son esclavage des equipages, et des bijoux pour la somme à peu pres de deux mille piastres d’Espagne, vouliez-vous vous interesser pour lui faire rendre cette equivalent du Bey de Tunis, qui en profita du moins en partie. L’état malheureux de fortune oû m’a plongé, le pillage de ma maison et de presque tous mes biens, me font chercher ce petit dèdommagement.
               Du reste toujours reconnoissant, j’ose vous offrir tres-heumblemt, ainsi qu’aux Etats-Unis mes foibles services, souhaitant de tout mon coeur trouver des ocasions pour vous temoigner ma gratitude et mon obéissance; Vous supliant de vouloir-bien m’accepter au service de la Republique de la meilleure façon que Vous jugerez à propos, et je vous prie, Excellence, de compter sur ma persone pour tout ce qui regarde mon exatitude a vous obeir, en vous assurant, ainsi qu’à toute la Nation, que vous trouverez en moi le serviteur le plus zelé et le plus fidelle, et un des amirateur de cette puissante, et sage Republique: je ne m’epargnerai en rien, et je ferai tous mes efforts pour rendre a tout sujet soumis à votre Gouvernement qui parviendrá en ce port, un petit retour des attentions, que vous avez bien voulu user pour la liberté de ma fille.
                Et en attendant vos ordres j’ai l’honneur d’être avec le plus profond respect,
               Excellence Votre tres humble et tres-Obbt. Servr.
               
                  
                     Chevr. Antoine Porcile
                  
               
             
          Editors’ Translation
               
                  
                     Excellency,
                     Cagliari, 22 July 1804
                  
                  The blessing I have received from your government and from your excellency in helping free the young lady my daughter, Maria Anna Porcile, from the chains of slavery in Tunis where she suffered for six years, is the best reason to express my great appreciation and deepest gratitude and that of my whole family.
                  
                  The good will that such generous hearts showed an unfortunate girl brought great consolation to a despairing family that had been overwhelmed by sadness for several years. It reunited a faithful wife with her suffering husband and a most tender father with the beloved daughter whom barbarians had seized from him. He had no hope for her freedom without the good will of this illustrious New World nation, which is admired by all of Europe. Kindness, I repeat, that I shall remember all my life, and will never tire of poignantly relating. This same generosity also dried the tears of another despairing young woman, who lived through the anguish of her parents and sister. From the time her sister left for Tunis, she never stopped crying over the harsh separation. This same generosity preserved the honor of a young woman who was always in danger of losing it among cruel people who know no other sentiments than violence and brutality.
                  Now that my daughter has broken the chains of slavery and enjoys full liberty in the bosom of her country and family, we have only to offer infinite thanks to the United States of America and to you, Excellency, for kind deeds that are as magnanimous as they are unexpected and totally undeserved. At the same time we bow down before the Supreme Being, offering him our most ardent vows, that he may deign to grant many blessings and favors on you, Excellency, and on the great and generous nation whose virtue warrants them.
                  This same goodness prompts me to ask for one more favor, to complete the happiness of this young woman whom you and your government were kind enough to save. While she was a slave she lost belongings and jewels worth approximately 2,000 Spanish piasters. Could you try to have this sum returned to her by the Bey of Tunis, who benefited at least in part from it? The sad state in which I have been plunged by the looting of my house and almost all my goods prompts me to ask for this small reparation.
                  Grateful for all the rest, I dare in all humility offer you and the United States my modest services, hoping with all my heart to find opportunities to show you my gratitude and devotion. I beg you to accept me into the service of the republic in whatever capacity you judge appropriate, and I ask you, Excellency, to count on my total obedience. I assure you, and your country, that you will find in me the most zealous and faithful servant, an admirer of this powerful and wise republic. I will spare nothing and devote all my efforts to providing all subjects of your government who might enter this port a modest image of the attention you devoted to my daughter’s freedom.
                  While awaiting your orders, in deepest respect, I have the honor, your excellency, of being your very humble and very obedient servant.
                  
                     
                        Chevr. Antoine Porcile
                     
                  
               
            